Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “more distally than the upper pivot point” on lines 7-8 of claim 38 render the claims indefinite because it is unclear from what element of the invention the term “more distally” is determined.  Also see “more distally” on line 4 of claim 51.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38, 40, 42 and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Honeycutt (US 10208440).  Honeycutt discloses a manually operated safety gate comprising:
(a) a gate frame that includes a proximal upright member 12 configured to be anchored to a stationary surface, an upper arm 16 coupled to the proximal upright member at an upper pivot point 66, a lower arm 18 coupled to the proximal upright member at a lower pivot point 68, and a distal upright member 20 coupled to the upper arm and to the lower arm, wherein the proximal upright member, the upper arm, the distal upright member, and the lower arm form a parallelogram, wherein the lower pivot point is located more distally than the upper pivot point, and wherein the upper arm and the lower arm are pivotable relative to the proximal upright member and the distal 
(b) a spring assembly 78 coupled to the gate frame, the spring assembly configured to assist movement of the gate frame between the open position and the closed position (claim 38);
wherein the spring assembly 78 is configured to hold the upper arm and the lower arm generally vertically when the gate frame is in the open position (claim 40);
wherein the gate frame further includes a spring assembly bracket 70 configured to be coupled to the spring assembly 78, the spring assembly bracket having an installation position and an operation position relative to the spring assembly 78 (claim 42);
wherein the upper arm and the lower arm are spaced apart from one another when the gate frame is in the open position to prevent pinch points as shown in figure 1 (claim 43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 23, 24, 30, 31-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Stoffles et al. (US 7739834) in view of Wheatland (US 4979603).  Stoffles et al. discloses a manually a manually operated gate comprising: 
(a) a gate frame that includes a proximal upright member 20, an upper arm 40, a lower arm 40, and a distal upright member 30, the proximal upright member being anchored to a stationary surface, the upper arm and the lower arm being coupled to the proximal upright member and the distal upright member to form a parallelogram, the upper arm and the lower arm being pivotable relative to the proximal upright member and the distal upright member to move the gate frame between an open position in which the upper arm and the lower arm are generally vertical, as shown in figure 2, and a closed position in which the upper arm and the lower arm are generally horizontal, as shown in figure 1; and 
(b) a spring assembly 46 coupled to the gate frame, the spring assembly configured to maintain movement of the gate frame from a self-close position, i.e., the position where the force of gravity acting on the gate is greater than the spring force of the spring assembly, to the closed position after the gate frame has been manually pivoted from the open position toward the closed position (claim 23);
wherein the spring assembly 46 is further configured to dampen movement of the gate frame from the open position to the self-close position as set forth on lines 6-10 of paragraph 27 (claim 24);
wherein the spring assembly 46 comprises a fluid spring (claim 30);
wherein the spring assembly 46 is coupled to the lower arm 40 and the distal upright member 30 of the gate frame (claim 31);

wherein the gate frame further includes a spring assembly bracket 50 configured to be coupled to the spring assembly 46, the spring assembly bracket having an installation position, as the proximal member is being attached to the ground, and an operation position after the proximal member is attached to the ground (claim 33);
further comprising: (c) a gate catch 80 anchored to the stationary surface and configured to receive the distal upright member 30 when the gate frame is in the closed position (claim 34);
wherein the spring assembly 46 is further configured to assist movement of the gate frame from the closed position to the open position as set forth on lines 6-10 of paragraph 27 (claim 35);
wherein the upper arm and the lower arm are spaced apart from one another when the gate frame is in the open position, as shown in figure 2, to prevent pinch points (claim 37).
Stoffles et al. is silent concerning the gate frame moving at a constant angular velocity.
However, Wheatland discloses a gate assembly comprising a gate frame P wherein the gate frame is moved from and open position to a closed position at a generally constant angular velocity as set forth on lines 49-50 of column 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Stoffles et al. with a generally constant angular .

Claim 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Stoffles et al. in view of Wheatland as applied to claims 23, 24, 30, 31-35 and 37 above, and further in view of Marcum (US 5671563).  Marcum discloses a gate comprising an arm having a main arm 1 and an arm extension 9 (claim 25);
wherein the arm includes an arm overlap portion 4 in which either the main arm fits within the arm extension or the upper arm extension 9 fits within the upper main arm 1 (claim 27);
an arm fastener 5 configured to fasten the main arm 1 and the arm extension 9 together in the arm overlap portion 4 by applying force directly to an outer surface of the main arm 1 and to an opposed outer surface of the arm extension 9 (claim 28);
wherein the arm is adjustable to multiple widths (claim 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the upper and lower arms of Stoffles et al., as modified above, with arm extensions, as taught by Marcum, to allow the gate arms to break away without damaging the gate arm.
With respect to claim 26, the upper main arm 40 and the lower main arm 40 of Stoffles et al., as modified above, are coupled to the proximal upright member 20 and the upper arm extension and the lower arm extension of Marcum would be coupled to the distal upright member 30.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffles et al. in view of Wheatland as applied to claims 23, 24, 30, 31-35 and 37 above, and further in view Honeycutt (US 10208440).  Honeycutt discloses a manually operated gate comprising an upper arm 16 coupled to a proximal upright member 12 at an upper pivot point 66 and a lower arm 18 coupled to the proximal upright member at a lower pivot point 68, wherein the lower pivot point is located more distally than the upper pivot point as shown in figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Stoffles et al., as modified above, with upper and lower pivot points, as taught by Honeycutt, to help maintain the gate in the opened position.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt as applied to claims 38, 40, 42 and 43 above.  Honeycutt discloses a lower pivot point 68, but is silent concerning making the lower pivot point adjustable.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the lower pivot point adjustable since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

s 44, 48, 49, 50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Stoffles et al. (US 7739834) in view of Wheatland (US 4979603).  Stoffles et al. discloses a manually operated fall prevention gate comprising: 
(a) a gate frame that includes a proximal upright member 20, an upper arm 40, a lower arm 40, and a distal upright member 30, the proximal upright member being anchored to a stationary surface, the upper arm and the lower arm being coupled to the proximal upright member and the distal upright member to form a parallelogram, the upper arm and the lower arm being pivotable relative to the proximal upright member and the distal upright member to move the gate frame between an open position, as shown in figure 2, in which the upper arm and the lower arm are generally vertical and a closed position, as shown in figure 1, in which the upper arm and the lower arm are generally horizontal; and 
(b) a spring assembly 46 coupled to the gate frame, the spring assembly configured to dampen manual movement of the gate frame from the open position toward the closed position (lines 6-10 of paragraph 27) to a self-close position, i.e., the position where the force of gravity is greater than the spring force of the gas struts 46 (claim 44);
wherein the spring assembly 46 is coupled to the lower arm 40 and the distal upright member 30 of the gate frame (claim 48);
wherein the spring assembly 46 is configured to hold the upper arm and the lower arm generally vertically when the gate frame is in the open position (claim 49);
wherein the spring assembly 46 is further configured to assist movement of the gate frame from the closed position to the open position (claim 50);

Stoffles et al. is silent concerning maintaining movement of the gate frame from the self-close position to the closed position at a generally constant angular velocity.
However, Wheatland discloses a gate assembly comprising a gate frame P wherein the gate frame is moved from and open position to a closed position at a generally constant angular velocity as set forth on lines 49-50 of column 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Stoffles et al. with a generally constant angular velocity as the gate moves from the self-close position to the closed position, as taught by Wheatland, to enable personnel the time to move out of the way of the gate frame before it moves into the closed position.

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Stoffles et al. in view of Wheatland as applied to claims 44, 48, 49, 50 and 52 above.  Stoffles et al., as modified above, is silent concerning the particular angle at which the self-close operation begins.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of .

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffles et al. in view of Wheatland as applied to claims 44, 48, 49, 50 and 52 above, and further in view of Marcum (US 5671563).  Marcum discloses a gate comprising an arm having a main arm 1 and an arm extension 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the upper and lower arms of Stoffles et al., as modified above, with arm extensions, as taught by Marcum, to allow the gate arms to break away without damaging the gate arm.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffles et al. in view of Wheatland as applied to claims 44, 48, 49, 50 and 52 above, and further in view Honeycutt (US 10208440).  Honeycutt discloses a manually operated gate comprising an upper arm 16 coupled to a proximal upright member 12 at an upper pivot point 66 and a lower arm 18 coupled to the proximal upright member at a lower pivot point 68, wherein the lower pivot point is located more distally than the upper pivot point as shown in figure 1.
.

Allowable Subject Matter
Claim 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach that the spring assembly is positioned closer to the distal upright member than to the proximal upright member.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634